PER CURIAM:
In light of our prior decision in Republic of Panama v. The American Tobacco Co., 217 F.3d 343 (5th Cir.2000), the district court’s order denying recusal is REVERSED. The district court’s orders remanding this action to state court and denying Appellants’ renewed request and motion for stay are VACATED. We REMAND this action to the district court for reassignment by the Chief Judge of the district court to a different judge for further proceedings.
Reversed in part and vacated in part; remanded for further proceedings consistent with this opinion.